                 Case 3:20-mj-05076-JRC Document 4 Filed 04/15/20 Page 1 of 2



                                  FILED           LODGED
 1                                          RECEIVED              Magistrate Judge J. Richard Creatura
 2                          Apr 15, 2020
 3
                            CLERK U.S. DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT TACOMA
                   BY                                   DEPUTY

 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT TACOMA
 9
10
        UNITED STATES OF AMERICA,                                NO. MJ20-5076 JRC
11
                                                Plaintiff,
12                                                               APPLICATION FOR
            v.                                                   WRIT OF HABEAS CORPUS
13                                                               AD PROSEQUENDUM
        ALEJANDRO J. AGUILERA ROJAS,
14
                                            Defendant.
15
16         Comes now, the United States of America, by Brian T. Moran, United States
17 Attorney for the Western District of Washington, Ye-Ting Woo and Rebecca S. Cohen,
18 Assistant United States Attorneys for said District, and represents and shows:
19         That there is now detained in the Clallam County Corrections Facility, in the
20 custody of the Sheriff of Clallam County, the Defendant, ALEJANDRO J. AGUILERA
21 ROJAS, date of birth, August 24, 1996, in the above-entitled case, and it is necessary
22 that ALEJANDRO J. AGUILERA ROJAS be present on Tuesday, April 21, 2020, at
23 2:30 p.m. in Courtroom D of the United States District Courthouse, 1717 Pacific Ave,
24 Tacoma, Washington, for an initial appearance and detention hearing before the
25 Honorable J. Richard Creatura, United States Magistrate Judge.
26 //
27 //
28 //
     APPLICATION FOR WRIT OF HABEUS CORPUS - 1                                     UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     ALEJANDRO J. AGUILERA ROJAS/MJ20-5076 JRC
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
             Case 3:20-mj-05076-JRC Document 4 Filed 04/15/20 Page 2 of 2




 1         WHEREFORE, your petitioner prays for an order directing the issuance of a Writ
 2 of Habeas Corpus ad Prosequendum under the seal of this Court, directed to the Sheriff of
 3 Clallam County, commanding him or her to have and produce ALEJANDRO J.
 4 AGUILERA ROJAS at said United States Courthouse at said time, the Defendant to be
 5 returned to you at the conclusion of the above checked proceedings
 6         DATED this 14th day of April, 2020.
 7                                                   Respectfully submitted,
 8
                                                     BRIAN T. MORAN
 9                                                   United States Attorney
10
                                                     s/Ye-Ting Woo, Rebecca S. Cohen
11
                                                     YE-TING WOO
12                                                   REBECCA S. COHEN
                                                     Assistant United States Attorney
13
                                                     700 Stewart Street, Suite 5220
14                                                   Seattle, WA 98101-1271
                                                     Telephone: (206) 553-7970
15
                                                     Fax:         (206) 553-4986
16                                                   E-mail: Ye-Ting.Woo@usdoj.gov
                                                              Rebecca.Cohen@usdoj.gov
17
18
19                                         ORDER
20         Upon reading and filing the foregoing application in that behalf;
21         IT IS ORDERED that a Writ of Habeas Corpus ad Prosequendum issue as prayed
22 for herein.
23         DATED this _____
                      15th day of April, 2020.

24
25
26                                            J. RICHARD
                                                    HARD CREATURA
                                              UNITED STATES MAGISTRATE JUDGE
27
28
     APPLICATION FOR WRIT OF HABEUS CORPUS - 2                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     ALEJANDRO J. AGUILERA ROJAS/MJ20-5076 JRC
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
